—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered December 23, 1993, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was denied the opportunity to be present at a material stage of the trial, i.e., an off-the-record conference regarding his decision to testify and the prosecution’s proposed cross-examination of him. In its decision denying the defendant’s motion to set aside the verdict, however, the trial court found that the defendant was present during the conference, and we find no basis for disturbing the determination. Moreover, the conference involved a question of law for which the defendant’s presence would not have been required (see, People v Velasco, 77 NY2d 469, 472).
We find no merit to the defendant’s contention that he was *470deprived of the opportunity to cross-examine a prosecution witness regarding his alleged gang affiliation. The trial court did not improvidently exercise its discretion in limiting the line of inquiry on the ground that it lacked a good-faith basis (see, People v George, 197 AD2d 588, 589; People v Rodriguez, 191 AD2d 723, 724).
The defendant’s remaining contention is unpreserved for appellate review (see, CPL 470.05 [2]; People v Whalen, 59 NY2d 273, 280) and, in any event, without merit. Balletta, J. P., Ritter, Copertino and Friedmann, JJ., concur.